Judgment, Supreme Court, New .York County (Richard Braun, J.), entered August 15, 2002, which, in this action for legal fees and disbursements, awarded plaintiff a total of $31,666.56, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered July 9, 2002, which granted plaintiffs motion and denied defendant’s cross motion for summary judgment, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The record contains some 24 separate account statements sent by plaintiff law firm to defendant over a one-year period, with no indication of objection. The record reflects that plaintiff rendered its services to defendant, personally, as the named inventor for whose benefit patent applications were submitted and that partial payment was made for those services, thereby giving rise to an actionable account stated (Morrison Cohen Singer & Weinstein v Ackerman, 280 AD2d 355 [2001]). Defendant’s allegations of oral protests fail to identify the persons with whom he spoke “or to specify the substance of the alleged conversations” (Fink, Weinberger, Fredman, Berman & Lowell v Petrides, 80 AD2d 781 [1981], appeal dismissed 53 NY2d 1028 [1981], 54 NY2d 641 [1981]; see also Ruskin, Moscou, Evans & Faltischek v FGH Realty Credit Corp., 228 *669AD2d 294, 295 [1996]) and are therefore merely conclusory (see Shea & Gould v Burr, 194 AD2d 369, 371 [1993]). Concur— Nardelli, J.P., Mazzarelli, Ellerin and Gonzalez, JJ.